Exhibit 10.1
 
License Agreement


THIS AGREEMENT made the 11th day of March, 2010.


BETWEEN:


ValiMedix Limited, a corporation incorporated under the laws of the United
Kingdom and having its principal office at 24 Greville Street, London EC1N 8SS,
UK
(hereinafter called the “Company”)


OF THE FIRST PART;
AND


Eternity Healthcare Inc., a corporation incorporated under the laws of Canada
and having its registered and records office at 410 – 1333 West Broadway,
Vancouver, British Columbia V6H 4C1


(hereinafter called the “Distributor”)


OF THE SECOND PART.


WHEREAS the Company has developed and is the sole and exclusive owner of a
portfolio of innovative In Vitro diagnostic products;


AND WHEREAS the Distributor, being familiar with the Products, wishes to enter
into an Agreement with the Company whereby the Distributor will undertake
responsibility for the distribution and sale of the Products on an exclusive
basis throughout the Exclusive Territory (as hereinafter defined) and on a
non-exclusive basis throughout the Non-Exclusive Territory, on the terms and
conditions contained herein;


NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the mutual
covenants contained in this Agreement, the parties agree as follows:


1.           DEFINITIONS AND SCHEDULES


Definitions


(1)           As used in this Agreement, the following words and phrases shall
have the following meanings:


“Exclusive Territory” means: Canada.


“Non-Exclusive Territory” means United States.
 
 
 

--------------------------------------------------------------------------------

 
 
“Products” means the home based diagnostic kits produced now or in future by the
Company and currently consisting of:


Cholesterol Level Test
Blood Glucose Level Test
Female Chlamydia Test
Bowel Health Test
Urine Infection Test
Menopause Test
Stomach Ulcer Test
Prostate Health Test
Multi Drug Test
Gluten Intolerance Test


“Term” means the term of this Agreement as provided in subsection 3(1) including
any renewal provided thereunder.


“Trade Mark” means the unregistered trade marks “SELFCheck”.


Schedules


(2)  
The attached schedule forms part of this Agreement:



Schedule No.
 
Description of Schedule
 
Section No.
A
 
price list
 
5



2.           APPOINTMENT AND TERRITORY


Appointment


(1a)           The Company hereby grants to the Distributor the sole and
exclusive right to distribute and sell the Products within the Exclusive
Territory and hereby appoints the Distributor as its sole distributor in the
Exclusive Territory for this purpose.


(1b)           The Company hereby grants to the Distributor the non-exclusive
right to distribute and sell the Products within the Non-Exclusive Territory and
hereby appoints the Distributor as its non-exclusive distributor in the
Non-Exclusive Territory for this purpose.


Sub-Distributors


(2)           In connection with the performance of its obligations hereunder,
the Distributor shall have the right to appoint sub-distributors, provided that,
as a condition of such appointment, such sub-distributors shall be entitled to
distribute the Products within the Exclusive Territory and the Non-Exclusive
Territory and subject to and in accordance with the terms of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
Restriction on Sale of Products


(3)           Subject to the terms of this Agreement, during the Term the
Company shall not, directly or indirectly, sell, assign or grant to any other
person, firm or corporation, the right to make, sell, or distribute the Products
or similar products within the Exclusive Territory.


(4)           The Distributor shall not, directly or indirectly, distribute or
sell Products for delivery to any location outside of the Exclusive Territory
and the Non-Exclusive Territory.


Referrals


(5)           The Company agrees to refer to the Distributor all enquiries,
orders or requests for Products originating from or intended for delivery within
the Exclusive Territory.


Solicitation


(6)           The Distributor agrees that it will not solicit orders for
Products, advertise the Products, maintain any branch for marketing the Products
or keep any stock of the Products outside the Exclusive Territory and
Non-Exclusive Territory.


3.           TERM AND RENEWAL


Term


(1)           This Agreement shall become effective upon its execution by both
parties hereto and, unless terminated earlier in accordance with the provisions
of this Agreement, shall remain in effect for a period of 20 years from the date
of such execution (the “Initial Term”).


Renewal


(2)           Upon the expiry of the Initial Term and provided that the
Distributor meets its minimum purchase quota, as defined below, and further that
the Distributor is not otherwise in default hereunder, the Distributor may, by
notice in writing to the Company, to be given not less than 90 days prior to the
expiry of the Initial Term, renew this Agreement upon the terms and conditions
herein contained for an additional 10 year term (the “Renewal Term”). The
Distributor may further renew this Agreement for successive one year terms from
time to time thereafter on the same terms as for the Renewal Term.
 
 
 

--------------------------------------------------------------------------------

 


4.           OBLIGATIONS OF THE DISTRIBUTOR


Minimum Purchase Quota


(1)           During the Initial Term and each Renewal Term, if applicable, the
Distributor covenants and agrees to purchase from the Company for distribution
within the Territory not less than the minimum purchase quotas set forth in the
table below:


Year
 
Minimum Purchase Quota
2010 – 2030
 
$1,000,000



In the event that the Distributor shall purchase more than the minimum purchase
quota required in a particular year, the excess shall be credited towards
meeting its quota for the subsequent year or years, as the case may be.


Other Obligations


(2)           The parties agree that during the term of this Agreement the
Distributor shall:


(a)           use its reasonable efforts to advertise and promote the sale of
the Products in the Territory and to make regular and sufficient contact with
the present and potential customers of the Distributor;


(b)           anticipate requirements and order promptly when required for the
purpose of facilitating shipments at minimum transportation costs;


(c)           maintain adequate sales and warehouse facilities and sufficient
stock of the Products to ensure prompt service to customers of the Distributor;
and


(d)           promptly comply with the terms of sale for any of the Products as
herein provided, promptly pay the sale price as herein provided, and honour any
warranty offered by the Company on the Products.


5.           PRICES


Sale Prices


(1)           The Company shall, from time to time, provide the Distributor with
its price-list, the current form of which is attached hereto as Schedule “A”,
with respect to the Products quoted FOB the Company’s or the manufacturer’s
plant. The Company shall sell the Products to the Distributor at the lowest
wholesale price for the Products set out in the most recent price-list provided
by the Company. The Distributor will then resell the Products to its customers
in the Territory.


(2)           The Company may, from time to time during the Term, alter all or
vary any of the prices in respect of any of the Products by giving notice of
such change to the Distributor in writing which notice may only be given within
30 days after each 3 year anniversary date of this Agreement and shall be
effective for the following 3 year period during the term.
 
 
 

--------------------------------------------------------------------------------

 


Payment


(3)           The Company will invoice the Distributor for all Products sold to
it hereunder. Ordinary payment terms will require the Distributor to pay for all
orders of Products within thirty (30) days of the date that the Products are
delivered to the Distributor’s designated warehouse.


Price-List


(4)           The Company may provide to the Distributor, from time to time,
lists setting out its suggested selling prices with respect to the Products. The
Distributor shall have the right to establish its own selling prices for the
Products. If the Distributor does not sell the Products at the selling prices
suggested by the Company, the Distributor will not suffer in any way in its
business relations with the Company or any other person whom the Company can
otherwise influence or control.


Sales and Marketing


(5)           Subject to the provisions of this Agreement, the determination of
sales and marketing strategies and selling prices for the Products during the
Term shall be the sole responsibility of the Distributor.


Consultation, etc.


(6)           The Distributor agrees to consult with the Company from time to
time in connection with sales and marketing strategies for the Products. In
addition, the Distributor agrees to report regularly to the Company upon
marketing conditions affecting the sale of Products within the Exclusive
Territory.


6.           RESPONSIBILITIES OF THE COMPANY


(1)           The parties agree that during the term of this Agreement the
Company shall:


(a)           provide the Distributor with such information as the Company
considers appropriate in order to assist the Distributor in the preparation of
sales promotion material and shall provide the Distributor with its sales
promotional material relating to the Products in order to facilitate advertising
of the Products, together with such information as the Company deems appropriate
in connection with any warranties relating to the Products;


(b)           replace, at its own cost, any and all Products which are delivered
by the Company to the Distributor in a defective or unsatisfactory state;
 
 
 

--------------------------------------------------------------------------------

 


(c)           arrange for the manufacture and delivery of all orders of Products
placed by the Distributor to the Distributor at its designated warehouses in a
prompt and timely manner;


(d)           properly maintain or cause to be filed applications for the
registration of the Trade-Mark;


(e)           bear all liability in respect of the Products for any and all
matters arising out of the manufacture of the Products;


(f)           permit the Distributor to hold itself out as an authorized
distributor of the Products; and


(g)           package and label all Products in accordance with applicable
Canadian standards and in compliance with Canadian law.


(2)           Company represents and warrants to the Distributor that:


(a)           the recitals to this Agreement are true and correct;


(b)           the Company has all the right, title and interest in and to the
Products and has the right to license the Distributor herein; and


(c)           the Company has not granted to any other person, other than the
Distributor, any licence or other right to manufacture, sell or otherwise deal
with the Products in the Exclusive Territory.


7.           TERMINATION


(1)           Each of the Distributor and the Company shall have the right to
terminate this Agreement (except for those provisions which by their nature
survive termination), upon the occurrence of any of the following events, such
termination to be effective immediately upon the receipt or deemed receipt by
the other party of notice to that effect:


(a)           if a party is in default of any of the provisions, terms or
conditions herein contained and shall fail to remedy such default within 60 days
of written notice thereof from the other party;


(b)           the other party becomes bankrupt or insolvent (as such terms are
defined by the Bankruptcy and Insolvency Act (Canada)), makes an assignment for
the benefit of its creditors or attempts to avail itself of any applicable
statute relating to insolvent debtors;
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           if the other party winds-up, dissolves, liquidates or takes steps
to do so or otherwise ceases to function as a going concern or is prevented from
reasonably performing its duties hereunder; or


(d)           if a receiver or other custodian (interim or permanent) of any of
the assets of the other party is appointed by private instrument or by court
order or if any execution or other similar process of any court becomes
enforceable against the other party or its assets or if distress is made against
the other party’s assets or any part thereof.


(2)           Upon termination of this Agreement for any reason whatsoever, the
following shall apply:


(a)           each party shall reconvey and release to the other party all
rights and privileges granted by this Agreement;


(b)           the Distributor shall return to the Company all advertising,
informational or technical material given to the Distributor by the Company;


(c)           the Distributor shall cease using the Company’s trade-names and
trade-marks and thereafter refrain from holding itself out as an authorized
distributor of the Company;


(d)           if requested by the Company, the Distributor shall sell to the
Company, at the original net price paid by the Distributor plus actual freight
charges for delivery to the Company, all of the Products sold by the Company to
the Distributor and on hand in the Distributor’s place of business or in the
possession or the control of the Distributor at the time of termination of this
Agreement and deliver same to the Company forthwith upon request, provided
however, that the Company may reject any of the Products so delivered, which are
not in first class condition; and


(e)           the Distributor shall immediately pay all amounts owing by it to
the Company.


(3)           This section, number 7, shall survive the termination of this
Agreement.


8.           TRADE-MARK


Use of Trade-Mark


(1)           The Company hereby grants the Distributor the right to sell the
Products bearing its Trade-Mark and in connection with the use of such
Trade-Mark, the parties agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
(a)           the Distributor shall notify the Company promptly of any suspected
infringement or passing off or any pending or threatened litigation or other
proceeding concerning the Trade-Mark which may come to its attention;


(b)           the Company shall use its best efforts to prosecute, defend and
conduct at its own expense all suits involving the Trade-Mark including, without
limitation, actions involving infringement or passing off and will undertake any
actions or litigate any proceeding reasonably necessary for the protection of
the Trade-Mark and the Distributor shall provide every assistance to the Company
in such defence at the cost of the Company;


(c)           nothing in this Agreement shall be deemed in any way to constitute
any transfer or assignment by the Company of the Trade-Mark to the Distributor;
and


(d)           the Distributor is entitled to use the Trade-Mark to market and
sell the Products.


9.           ASSIGNMENT


The parties covenant and agree that the Distributor shall not, without the prior
written consent of the Company transfer the whole of this Agreement without the
prior written consent of the Company, which consent shall not be unreasonably
withheld or delayed.  Notwithstanding the foregoing the Distributor shall have
the right to transfer this Agreement to a company controlled by the Distributor
or to an affiliate of the Distributor.  Upon such transfer, the Distributor
shall provide notice of the transfer to the Company and the Distributor shall
have no further obligation under this Agreement provided that the transferee
agrees to assume all rights and responsibilities hereunder henceforth.


10.           INDEPENDENT CONTRACTOR


This Agreement does not and shall not be construed to create any partnership or
agency whatsoever as between the Company and the Distributor and the Distributor
shall not, by reason of any provision herein contained, be deemed to be the
partner, agent or legal representative of the Company nor to have the ability,
right or authority to assume or create, in writing or otherwise, any obligation
of any kind, express or implied, in the name of or on behalf of the Company.


11.           GENERAL CONTRACT PROVISIONS


Entire Agreement


(1)           This Agreement constitutes the entire agreement between the
parties with respect to all matters herein contained, and its execution has not
been induced by, nor do any of the parties hereto rely upon or regard as
material, any representations or writings whatsoever not incorporated herein and
made a part hereof. This Agreement shall not be amended, altered or qualified
except by an instrument in writing, signed by all the parties hereto and any
amendments, alterations or qualifications hereof shall not be binding upon or
affect the rights of any party who has not given its consent in writing.
 
 
 

--------------------------------------------------------------------------------

 
 
Headings


(2)           The division of this Agreement into articles and sections is for
convenience of reference only and shall not affect the interpretation or
construction of this Agreement.


Severability


(3)           In the event that any of the covenants herein contained shall be
held unenforceable or declared invalid for any reason whatsoever, such
unenforceability or invalidity shall not affect the enforceability or validity
of the remaining provisions of this Agreement and such unenforceable or invalid
portion shall be severable from the remainder of this Agreement.


Governing Law


(4)           This Agreement shall be governed by and construed in accordance
with the laws of British Columbia, Canada and any court of competent
jurisdiction in British Columbia, Canada shall have jurisdiction to adjudicate
any matter arising out of this Agreement.


Notices


(5)           All notices, requests, demands or communications made pursuant to
the terms hereof or required or permitted to be given by one party to another
shall be given in writing by personal delivery or by registered mail, postage
prepaid, addressed to such other party or delivered to such other party at the
first above written or at such other address as may be given by any of them to
the other from time to time and such notices, requests, demands or other
communications shall be deemed to have been received when delivered, or, if
mailed, three (3) business days following the date of mailing thereof, provided
that if any such notice, request, demand or other communication shall have been
mailed and regular mail service shall be interrupted by strikes or other
irregularities, such notices, requests, demands or other communications shall be
deemed to have been received three (3) business days after the day following the
resumption of normal mail service.


Time of the Essence


(6)           Time shall be of the essence.


Further Assurances


(7)           The parties agree to sign such other instruments, cause such
meetings to be held, resolutions passed and by-laws enacted, exercise their vote
and influence, do and perform and cause to be done and performed such further
and other acts and things as may be necessary or desirable in order to give full
effect to this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
Successors and Assigns


(8)           This Agreement shall enure to the benefit of and be binding upon
the parties hereto and their respective successors and assigns.


Non-Waiver


(9)           No waiver by any party of any breach by any other party of any of
its covenants, obligations and agreements hereunder shall be a waiver of any
subsequent breach of any other covenant, obligation or agreement, nor shall any
forbearance to seek a remedy for any breach be a waiver of any rights and
remedies with respect to such or any subsequent breach.


Force Majeure


(10)           In the event of an inability or failure by the Company to
manufacture, supply or ship any of the Products herein by reason of any fire,
explosion, war, riot, strike, walk out, labour controversy, flood, shortage of
water, power, labour, transportation facilities or necessary materials or
supplies, default or failure of carriers, breakdown in or the loss of production
or anticipated production from plant or equipment, act of God or public enemy,
any law, act or order of any court, board, government or other authority of
competent jurisdiction, or any other direct cause beyond the reasonable control
of the Company, then the Company shall not be liable to the Distributor during
the period and to the extent of such inability or failure. Deliveries omitted in
whole or in part while such inability remains in effect shall be cancelled.


IN WITNESS WHEREOF the parties have duly executed this Agreement as of the date
and year first above written.


Eternity Healthcare Inc.
 Per:/s/ signed ____________________
 Name:
Title:
ValiMedix Limited
 Per:/s/ signed ____________________
 Name:
Title:
   



 
 

--------------------------------------------------------------------------------

 
 
Schedule A


Product
 
Suggested Price ($)
 
Cholesterol Level Test
 
20
     
Blood Glucose Level Test
 
20
     
Female Chlamydia Test
 
30
     
Bowel Health Test
 
30
     
Urine Infection Test
 
30
     
Menopause Test
 
30
     
Stomach Ulcer Test
 
30
     
Prostate Health Test
 
30
     
Multi Drug Test
 
40
     
Gluten Intolerance Test
 
20



 
 

--------------------------------------------------------------------------------

 
 
MINIMUM OREDER
 
Test Kit                       
2011 
                       2012
     
Bowel Health Test       
2,000
                    10,000
Female Chlamydia      
5,000
                    20,000
Blood Glucose           
1,000
                    5,000
Cholesterol                   
 5,000
                   30,000
Multi Drug                   
10,000
                  30,000
Stomach Ulcer           
1,000
                     5,000
Menopause               
1,000
                     5,000
Prostate Health           
 10,000
                 50,000
Urine Infection               
 2,000
                  15,000



 